              Case 20-20259-RAM           Doc 12     Filed 09/23/20      Page 1 of 34




                           UNITED STATES BANKRUPTCY COURT
                            SOUTHERN DISTRICT OF FLORIDA
                                    MIAMI DIVISION
                                        www.flsb.uscourts.gov
In re:
                                                       Chapter 11

IT’SUGAR FL I LLC,                                     Case No. 20-20259-RAM
IT’SUGAR LLC,                                          Case No. 20-20261-RAM
IT’SUGAR ATLANTIC CITY LLC,                            Case No. 20-20263-RAM
IT’SUGAR FLGC LLC,                                     Case No. 20-20264-RAM
                                                       (Joint Administration pending)
            Debtors.
_______________________________/

     DEBTORS’ EMERGENCY MOTION FOR AUTHORIZATION TO (I) PAY
   CERTAIN PREPETITION EMPLOYEE OBLIGATIONS AND MAINTAIN AND
   CONTINUE EMPLOYEE BENEFITS AND PROGRAMS; AND (II) FOR BANKS
  AND OTHER FINANCIAL INSTITUTIONS TO HONOR AND PROCESS CHECKS
       AND TO HONOR TRANSFERS RELATED TO SUCH OBLIGATIONS

                                 (Emergency Hearing Requested)

                            Basis for Requested Emergency Hearing

          The Debtors respectfully request that the Court conduct a hearing on this Motion
          consistent with Local Rule 9013-1(F). The Debtors operate a retail candy
          business and have determined that, in order to ensure that the Employees (as
          defined herein) remain with the Debtors, and in order to maintain employee
          morale and productivity and continuous service to their customers, it is necessary
          to pay, in the ordinary course of the Debtors’ business, the Prepetition
          Employment Obligations (as defined herein) that are owed to or payable for the
          benefit of the Debtors’ current Employees as set forth in this Motion. Payment of
          these amounts will encourage the Employees to continue to work for the Debtors,
          thereby avoiding potential disruption in the Debtors’ business and their service to
          customers, promoting the prospects for a successful reorganization, and,
          ultimately, enhancing potential recoveries for the creditors. The Debtors
          respectfully request that the Court waive the provisions of Local Rule 9075-1 (B),
          which requires an affirmative statement that a bona fide effort was made in order
          to resolve the issues raised in this Motion, as the relief requested herein is urgent
          in nature and does not lend itself to advance resolution.

         It’Sugar FL I LLC, It’Sugar LLC, It’Sugar Atlantic City LLC, and It’Sugar FLGC LLC

(collectively, “It’Sugar” or the “Debtors”), by and through undersigned counsel, pursuant to 11

U.S.C. § 105(a), 363(b) and 507(a)(4), Federal Rule of Bankruptcy Procedure 6003, and Local
              Case 20-20259-RAM         Doc 12       Filed 09/23/20    Page 2 of 34




Rules 9013-1(F) and (I) and 9075-1, file this motion (the “Motion”) seeking entry of an order

authorizing the Debtors to (i) pay prepetition employee obligations and maintain and continue

employee benefits and programs; and (ii) authorizing their banks and other financial institutions

to honor and process checks and to honor transfers related to such obligations. In support of the

Motion, the Debtors respectfully represent as follows:

                                    Jurisdiction and Venue

       1.      This Court has jurisdiction over this proceeding pursuant to 28 U.S.C. §§ 1334 and

157. This is a core proceeding pursuant to 28 U.S.C. § 157(b)(2).

       2.      Venue is proper in this Court pursuant to 28 U.S.C. §§ 1408 and 1409.

       3.      The statutory predicates for the relief sought herein are Sections 105(a), 507(a)(4),

507(a)(5) and 541 of the Bankruptcy Code, Rule 6003 of the Federal Rules of Bankruptcy

Procedure (the “Bankruptcy Rules”) and Local Rule 9013-1(I).

                                    Procedural Background

       4.      On September 22, 2020 (the “Petition Date”), the Debtors filed their respective

voluntary petitions under Chapter 11 of the United States Bankruptcy Code.

       5.      The Debtors are operating their business and managing their affairs as debtors-in-

possession. 11 U.S.C. §§ 1107(a) and 1108.

       6.      The Debtors operate as a single business and are known throughout the industry as

It'Sugar. It'Sugar is a specialty candy retailer whose products include bulk candy, candy in giant

packaging, and licensed and novelty items. It'Sugar’s portfolio includes approximately 100 retail

locations across 28 states.




                                                 2
                 Case 20-20259-RAM               Doc 12        Filed 09/23/20        Page 3 of 34




                                                Relief Requested

         7.       The Debtors seek the entry of an order pursuant to sections 105(a), 507(a)(4), and

363(b) of the Bankruptcy Code: (i) authorizing, but not directing, it to pay and/or honor prepetition

employee-related obligations, including, but not limited to, prepetition wages, salaries, medical,

dental and insurance benefits, paid time off, vacation, sick and medical leave, and workers’

compensation insurance (collectively, the “Prepetition Employment Obligations”), (ii)

authorizing those banks holding its payroll accounts to honor checks issued to employees

prepetition that have not cleared or been presented as of the Petition Date, and (iii) authorizing,

but not directing, it to continue its practices, programs and policies in effect as of the Petition Date

with respect to all Prepetition Employment Obligations. A schedule containing the information

required by Local Rule 9013-1(I)(1) is attached hereto as Exhibit A. As required by Local Rule

9013-1(I)(2), there are five (5) insiders among the employees listed on Exhibit A, as follows:

                  a)       Jeffrey Rubin, Chief Executive Officer of It’Sugar. Mr. Rubin receives an

         annual salary of $375,000 and the following benefits: health, dental and life insurance, and

         reimbursement of expenses paid related to the Debtors, including cell phone. Mr. Rubin’s

         salary is initially paid by BBX Sweet Holdings, LLC and reimbursed 100% by the

         Debtors.1 Mr. Rubin’s benefits are paid by the Debtors.

                  b)       Allison Rubin, senior buyer and product developer for It’Sugar and wife of

         Jeffrey Rubin. Mrs. Rubin receives an annual salary of $82,194 and the following benefits:

         health, dental and life insurance, and reimbursement of expenses paid related to the

         Debtors. Ms. Rubin’s salary and benefits are paid by the Debtors.




1
  This is consistent with prepetition, ordinary business practice. Additionally, certain executives were let go in order
to reduce costs.

                                                           3
      Case 20-20259-RAM             Doc 12       Filed 09/23/20   Page 4 of 34




       c)      Maryanne Scaffidi, the Chief HR Officer of It’Sugar. Ms. Scaffidi receives

an annual salary of $220,000 and the following benefits: health, dental and life insurance,

and reimbursement of expenses paid related to the Debtors, including cell phone. Ms.

Scaffidi salary is initially paid by BBX Sweet Holdings, LLC and reimbursed 85% by the

Debtors. The remaining 15% of Ms. Scaffidi’s salary is allocated to her work for BBX

Sweet Holdings, LLC that is unrelated to the Debtors. Ms. Scaffidi’s benefits are paid by

the Debtors.

       d)      Anton Gladnikov, Chief Financial Officer of It’Sugar. Mr. Gladnikov

receives an annual salary of $180,000 and the following benefits: health, dental and life

insurance, and reimbursement of expenses paid related to the Debtors. Mr. Gladnikov’s

salary is initially paid by BBX Sweet Holdings, LLC and reimbursed 85% by the Debtors.

The remaining 15% of Mr. Gladnikov’s salary is allocated to his work for BBX Sweet

Holdings, LLC that is unrelated to the Debtors. Mr. Gladnikov’s benefits are paid by the

Debtors.

       e)      Jonathan Schwartz, Assistant Vice-President of Real Estate and Business

Development of It’Sugar. Mr. Schwartz receives an annual salary of $183,750 and the

following benefits: health, dental and life insurance, and reimbursement of expenses paid

related to the Debtors, including cell phone. Mr. Schwartz’ salary is initially paid by BBX

Capital and reimbursed 75% by the Debtors. The remaining 25% of Mr. Schwartz’ salary

is allocated to his work for BBX Capital that is unrelated to the Debtors. Mr. Schwartz’

benefits are paid by the Debtors.




                                             4
              Case 20-20259-RAM         Doc 12       Filed 09/23/20   Page 5 of 34




               f)     Steve Parris, Vice President of Information Technology: Mr. Parris receives

       an annual salary of $190,000 and the following benefits: health, dental and life insurance,

       and reimbursement of expenses paid related to the Debtors. Mr. Parris’s salary and benefits

       are paid by the Debtors.

       8.      Each of the foregoing insider employees are legitimate employees, working full-

time or part-time for the Debtors and are absolutely essential to the Debtors’ business operation.

Moreover, if the Debtors were required to replace any of such employees, the Debtors’ business

operations would be severely disrupted and prejudiced. In addition, replacement of such

employees could not likely be done at any cost savings to the Debtors. Instead, the Debtors believe

that the cost of replacing these employees would likely exceed the current amounts being paid to

such employees.

       9.      All payroll taxes and related benefits, to the extent applicable, will be paid

concurrently with the payment of the prepetition wages identified on Exhibit A to this Motion

when authority to pay such wages has been granted. See Local Rule 9013-1(I).

    Payment of Employee Compensation, Withholding Obligations and Insurance Costs

       10.     As further described below, the Debtors’ gross Prepetition Employee Obligations

total approximately $400,000.

   A. Prepetition Wages, Salaries and Other Compensation

       11.     As of the Petition Date, the Debtors employed approximately 598 employees (the

“Employees”), of which 246 are full time and 352 are part time employees, exclusive of the

individuals listed in (a) through (e) above. Below is a breakdown by positions:

               a)     54 people are in corporate positions; and




                                                 5
              Case 20-20259-RAM          Doc 12       Filed 09/23/20   Page 6 of 34




               b)      544 people are in retail positions.

        12.    Approximately 464 Employees are paid on an hourly basis and approximately 134

Employees are paid a fixed salary. The Debtors’ Employees are the public “face” of their business;

they are responsible for ensuring that customers receive the product they have come to expect from

the Debtors. The Employees’ skills and their knowledge and understanding of the Debtors’

operations, customer and supplier relationships, and infrastructure are essential to maintaining the

Debtors’ business enterprise and the success of their chapter 11 reorganization efforts. Without the

Employees’ continued commitment to the Debtors’ business operation, the Debtors’ ability to

achieve a successful reorganization would be severely compromised.

        B.     Payroll and Related Obligations

               a)      Compensation Obligations

        13.    In the ordinary course of its business, the Debtors incur payroll and various other

obligations for their Employees and provide other benefits to their Employees for the performance

of services. These benefits and obligations are described in more detail below.

        14.    In the ordinary course of business, the Debtors incur payroll obligations to their

Employees, comprised generally of wages and salaries. The Debtors pay their Employees on a bi-

weekly basis, on Friday, one week in arrears. The Debtors’ average monthly gross payments based

on the last twelve months (i.e., gross salaries and wages paid to Employees before Employee taxes

or other deductions are withheld) for all Employees is approximately $1,400,000 per month. The

last date Employees were compensated prior to the Petition Date was September 18, 2020, which

primarily included all salaries and wages earned from August 30, 2020 through September 12,

2020.




                                                  6
              Case 20-20259-RAM         Doc 12       Filed 09/23/20   Page 7 of 34




       15.     The Debtors’ payroll is issued via checks or by direct deposit. The Debtors use

ADP to assist in the processing of its payroll and funds the payment of payroll tax and employee

benefits (as discussed below).

       16.     Because Employees are paid in arrears, as of the Petition Date, some of the

Employees will not have been paid all of their prepetition wages. Additionally, some of the

Employees may be entitled to compensation because, among other things, (i) potential

discrepancies may exist between the amounts paid and amounts Employees believe should have

been paid, which, upon resolution, may reveal that additional amounts are owed to such

Employees, and (ii) some payroll checks issued to Employees prior to the Petition Date may not

have been presented for payment or may not have cleared the banking system and, accordingly,

have not been honored and paid as of the Petition Date.

       17.     The Debtors estimate that, as of the Petition Date, the accrued and unpaid

prepetition salaries and wages (the “Compensation Obligations”) total approximately $400,000.

Notably, as of the Petition Date, to the best of the Debtors’ understanding, none of the Employees

are owed more than $13,650.00 in accrued and unpaid prepetition wages or salaries, excluding

outstanding and uncashed payroll checks.

       18.     By this Motion, the Debtors seek authority, but not direction, to pay any unpaid

Compensation Obligations and outstanding payroll checks not yet presented for payment, and to

continue its employee compensation practices in the ordinary course during the administration of

these chapter 11 cases.

       19.     All applicable payroll taxes and related benefits due to the Employees will be paid

concurrently with payment of the wages.




                                                 7
               Case 20-20259-RAM         Doc 12       Filed 09/23/20    Page 8 of 34




       C.       Amounts Withheld on Behalf of Third Parties

             Payroll Tax Obligations

       20.      In connection with the salaries and wages paid to Employees, the Debtors are

required by law to withhold from its Employees’ wages amounts related to federal, state, and local

income taxes, as well as social security and Medicare taxes (collectively, the “Employee

Withholding Taxes”) and to remit the same to the applicable taxing authorities (the “Taxing

Authorities”). In addition, the Debtors are required to make matching payments from its own funds

for, among other things, social security and Medicare taxes and to pay, based on a percentage of

gross payroll, state and federal unemployment insurance, employment training taxes, and state

disability insurance contributions (the “Employer Payroll Tax Obligations,” and together with

Employee Withholding Taxes, the “Payroll Tax Obligations”).

       21.      Each pay cycle, the Debtors withhold any applicable Employee Withholding Taxes

from the Employees’ wages, and remit the same to the applicable Taxing Authorities. Historically,

on average, the Debtors have withheld approximately $200,000 per month in Employee

Withholding Taxes. At the same time, the Debtors also remit any Employer Payroll Tax

Obligations. The Debtors’ average monthly payment for Employer Payroll Tax Obligations has

been approximately $100,000 per month.

       22.      As of the Petition Date, the Debtor estimates that it owes approximately $75,000 in

accrued Payroll Tax Obligations.

       23.      By this Motion, the Debtors seek authority, but not direction, to (i) pay any accrued

and unpaid Payroll Tax Obligations, and (ii) continue to pay Payroll Tax Obligations, and remit

amounts withheld on behalf of third parties with respect thereto postpetition, in the ordinary course




                                                  8
              Case 20-20259-RAM          Doc 12       Filed 09/23/20   Page 9 of 34




of business throughout the administration of the Chapter 11 cases. The Debtors believe that such

withheld funds, to the extent that they remain in the Debtors’ possession, constitute monies held

in trust and, therefore, are not property of the Debtors’ bankruptcy estates. Accordingly, the

Debtors request that its practice of directing such funds to the appropriate parties in the ordinary

course of business be specifically authorized and approved by the Court out of an abundance of

caution.

       D.      Business Expenses

       24.     It’Sugar LLC (“ITS”) utilizes and has provided twenty-four (24) employees with

an American Express Corporate credit card. ITS pays American Express directly for a variety of

its business-related expenses incurred in performing their employment obligations including travel

for employees; shipping and packing materials and supplies; human resources related software

subscriptions with recurring monthly and annual charges; tax software, third party accounts

payable software, expense submission and approval software and marketing subscriptions with

recurring monthly and annual charges; IT infrastructure licenses and subscriptions; and

miscellaneous corporate services and expenses (the “Business Expenses”). All Business Expenses

are incurred with the understanding that they will be paid for by ITS. ITS reviews the American

Express statements and pays the amounts related to the business directly to American Express.

Historically, Business Expenses aggregate approximately $40,000 per month. The Debtors require

the ability to continue to use the American Express account to pay for such Business Expenses.

       25.     Further, the Debtors reimburse certain employees for mileage and travel and

entertainment expenses, which the Debtors estimate does not exceed $5,000 per month (“Travel




                                                  9
             Case 20-20259-RAM           Doc 12     Filed 09/23/20      Page 10 of 34




Expenses”). Lastly, approximately $1,000 is spent monthly to reimburse an employee who shops

for miscellaneous supplies used by the Debtors (“Miscellaneous Expenses”).

       26.     The Debtors intend to continue this practice relating to Business Expenses, Mileage

Expenses and Miscellaneous Expenses in the ordinary course during the administration of the

Chapter 11 cases.

       E.      Employee Benefit Plans

       27.     In the ordinary course of business, the Debtors have established various benefit

plans and policies for their Employees that can be divided into the following categories: (i) medical

and prescription drug benefits, and dental care (collectively, the “Health Plans”); (ii) life insurance

(“Life Insurance”), and (iii) paid vacation time (“Vacation Time,” and together with the Health

Plans and Life Insurance, the “Employee Benefit Plans”). In certain instances, the Debtors deduct

specified amounts from the Employees’ wages in connection with the Employee Benefit Plans,

such as, among others, the Health Plans.

       28.     All obligations with respect to the Employee Benefit Plans (including insurance

policies and coverage) are hereinafter referred to as the “Employee Benefit Obligations,” which

include, without limitation, the obligations arising under the various plans described below. As of

the Petition Date, the Debtors believe that the accrued and unpaid prepetition Employee Benefit

Obligations, comprised solely of Employee contributions to such plans, total approximately

$30,000.

       F.      Workers’ Compensation Insurance

       29.     The Debtors provide workers’ compensation insurance coverage for the benefit of

all Employees. These benefits are covered primarily under the Debtors’ workers’ compensation




                                                   10
             Case 20-20259-RAM           Doc 12     Filed 09/23/20      Page 11 of 34




insurance program, which program is provided and administered by Everest Premier Insurance

Company (“Everest”), an A-rated domestic carrier, up to $1,000,000 per incident and $1,000,000

per individual. Failure to maintain this insurance could result in the institution of administrative or

legal proceedings against the Debtors. The monthly premium for the workers’ compensation is

approximately $15,000.

       30.     The Debtors seek authority to pay any workers’ compensation premium that

remained accrued and unpaid as of the Petition Date and continue paying and/or contesting in good

faith, as appropriate in the Debtors’ business judgment, all amounts related to workers’

compensation claims that arose prior to the Petition Date, including, without limitation, any

payments to insurers required as a result of such claims, as they become due in the ordinary course

of the Debtors’ business.

       G.      Direction to Banks

       31.     Finally, the Debtors seek an order authorizing and directing all banks to receive,

process, honor, and pay any and all checks drawn on the Debtors’ payroll and general disbursement

accounts related to the Compensation Obligations, the Payroll Tax Obligations, the Business

Expenses, and the Employee Benefit Obligations, (collectively, the “Prepetition Employment

Obligations”), including any uncashed checks that were issued prior to the Petition Date with

respect thereto, whether presented before or after the Petition Date, provided that sufficient funds

are on deposit in the applicable accounts to cover such payments.

       32.     The Debtors’ Employees would suffer hardship if they were to lose (or suffer a

delay in receiving) their anticipated pay and benefits.




                                                   11
             Case 20-20259-RAM           Doc 12     Filed 09/23/20     Page 12 of 34




       33.     The Debtors have paid their Prepetition Employment Obligations on a current basis.

Some Prepetition Employment Obligations for the period immediately before the filing of the

petitions, however, have not been paid, primarily because the petitions were filed after the

Employees’ entitlements had accrued, but before payment was due.

       34.     The Debtors have determined that, in order to ensure that the Employees remain

with the Debtors during its Chapter 11 case, and in order to maintain Employee morale and

productivity and continuous service to their customers, it is necessary to pay, in the ordinary course

of the Debtors’ business, the Prepetition Employment Obligations that are owed to or payable for

the benefit of the Debtors’ current Employees as set forth in this Motion. Payment of these amounts

will encourage the Employees to continue to work for the Debtors, thereby avoiding potential

disruption in the Debtors’ business and its service to customers, promoting the prospects for a

successful reorganization, and, ultimately, enhancing potential recoveries for the Debtors’

creditors.

       H.      Legal Basis and Authority for Relief

       35.     As a result of the commencement of this case, and in the absence of an order of the

Court providing otherwise, the Debtors may be prohibited from paying or otherwise satisfying

their Prepetition Employment Obligations described above. To maintain Employee morale at this

critical time for the Debtors, and to minimize the personal hardship the Employees would suffer if

prepetition employee-related obligations are not paid when due, the Debtors seek authority to

honor in the exercise of its business judgment such obligations, including those described above.

Accordingly, pursuant to sections 105(a), 363(b) and 507(a)(4) of the Bankruptcy Code and the

“necessity of payment” doctrine, the Debtors seek entry of an order authorizing, but not directing,




                                                  12
             Case 20-20259-RAM           Doc 12     Filed 09/23/20      Page 13 of 34




the Debtors to (i) pay Prepetition Employment Obligations, and (ii) continue the practices,

programs and policies in effect as of the Petition Date with respect to all Prepetition Employment

Obligations. Relief similar to that sought herein has been granted by Courts in this District. See,

e.g., In re Protective Products of America, Inc., et. al., Chapter 11 Case No. 10-10711-BKC-JKO

(Bankr. S.D. Fla. Jan. 19, 2010) (Olson, J.); In re DM Industries, Ltd., Chapter 11 Case No. 09-

15533-BKC-LMI (Bankr. S.D. Fla. Mar. 31, 2009) (Isicoff, J.); In re Gemini Cargo Logistics, Inc.

et al., Chapter 11 Case No. 08-18173-BKC-AJC (Bankr. S.D. Fla. June 20, 2008) (Cristol, J.); In

re Tousa, Inc., et al, Chapter 11 Case No. 08-10928-BKC-JKO (Bankr. S.D. Fla. Jan. 31, 2008)

(Olson, J.); In re Gemini Cargo Logistics, Inc. et al., Chapter 11 Case No. 06-10870-BKC-AJC

(Bankr. S.D. Fla. March 17, 2006) (Cristol, J.); In re Atlas Air Worldwide Holdings, Inc. et al.,

Chapter 11 Case No. 04-10792-BKC-RAM (Bankr. S.D. Fla. Feb. 10, 2004) (Mark, J.).

       36.     Section 363(b)(1) of the Bankruptcy Code provides: “The trustee, after notice and

a hearing, may use, sell, or lease, other than in the ordinary course of business, property of the

estate.” 11 U.S.C. § 363(b)(1). Section 105(a) of the Bankruptcy Code provides:

               The court may issue any order, process, or judgment that is
               necessary or appropriate to carry out the provisions of this title. No
               provision of this title providing for the raising of an issue by a party
               in interest shall be construed to preclude the court from, sua sponte,
               taking any action or making any determination necessary or
               appropriate to enforce or implement court orders or rules, or to
               prevent an abuse of process.

11 U.S.C. § 105(a).

       37.     Pursuant to section 507(a)(4) of the Bankruptcy Code, as amended by the

Bankruptcy Abuse Prevention and Consumer Protection Act of 2005, each employee may be

granted a priority claim for:




                                                  13
               Case 20-20259-RAM          Doc 12     Filed 09/23/20     Page 14 of 34




                allowed unsecured claims, but only to the extent of $13,650 for
                each individual or corporation, as the case may be, earned within
                180 days before the date of the filing of the petition or the date of
                the cessation of the debtor’s business, whichever occurs first, for –

                (A)      wages, salaries, or commissions, including vacation,
                         severance, and sick leave pay earned by an individual; or

                (B)      sales commissions earned by an individual or by a
                         corporation with only 1 employee, acting as an independent
                         contractor in the sale of goods or services, for the debtor in
                         the ordinary course of the debtor’s business if, and only if,
                         during the 12 months preceding that date, at least 75
                         percent of the amount that the individual or corporation
                         earned by acting as an independent contractor in the sale of
                         goods or services was earned from the debtor . . .

11 U.S.C. § 507(a)(4).

       38.      Because all of the Prepetition Employment Obligations constitute priority claims

pursuant to section 507(a)(4) of the Bankruptcy Code, which claims must be paid in full pursuant

to section 1129(a)(9) of the Bankruptcy Code in order to confirm a plan of reorganization, payment

of such obligations at this time merely affects the timing, but not the appropriateness, of such

payments. To the extent that Employees are owed in excess of $13,650 in respect of Prepetition

Employment Obligations earned within 180 days of the Petition Date, the Debtors seek to cap the

payment at $13,650, and will not pay in excess of this amount for Prepetition Employee

Obligations.

       39.      The Debtors’ Employees are essential to the success of their business, and thus to

a successful reorganization. The stability of the Debtors’ workforce is essential to its continued

operations. It is therefore critical that the Debtors be permitted to continue the ordinary course

personnel policies, programs and procedures that were in effect prior to the Petition Date.




                                                   14
               Case 20-20259-RAM               Doc 12       Filed 09/23/20        Page 15 of 34




        40.      The Eleventh Circuit has recognized and applied the doctrine of necessity in various

cases. See, e.g., Southern Ry. Co. v. U.S. Fidelity & Guar. Co., 87 F.2d 118, 119 (5th Cir. 1936)2

(“There is a doctrine which permits preferential payment of a common claim when necessary for

the benefit of the estate.”) (citing Miltenberger v. Logansport R. Co., 106 U.S. 286 (1882)). The

doctrine was expanded to non-railroad debtors in a decision by Judge Learned Hand in Dudley v.

Mealey, 147 F.2d 268, 271 (2d Cir. 1945) (holding, in a hotel reorganization case, that the court

was not “helpless” to apply the rule to supply creditors of non-railroad debtors where the

alternative was the cessation of operations).

        41.      Today, the rationale for the necessity of payment rule – the rehabilitation of a debtor

in reorganization cases – is “the paramount policy and goal of Chapter 11.” In re Ionosphere Clubs,

Inc., 98 B.R. 174, 176 (Bankr. S.D.N.Y. 1989); In re Just For Feet, Inc., 242 B.R. 821 (D. Del.

1999) (payment of prepetition claims to certain trade vendors was “essential to the survival of the

debtor during the Chapter 11 reorganization”); In re Quality Interiors. Inc., 127 B.R. 391, 396

(Bankr. N.D. Ohio 1991) (“payment by a debtor-in-possession of pre-petition claims outside of a

confirmed plan of reorganization is generally prohibited by the Bankruptcy Code,” but “[a] general

practice has developed, however, where bankruptcy courts permit the payment of certain pre-

petition claims, pursuant to 11 U.S.C. § 105, where the debtor will be unable to reorganize without

such payment”); In re Eagle-Picher Indus., Inc., 124 B.R. 1021, 1023 (Bankr. S.D. Ohio 1991)

(court approved payment of prepetition unsecured claims of toolmakers as “necessary to avert a

serious threat to the Chapter 11 process”); In re Adams Apple, Inc., 829 F.2d 1484, 1490 (9th Cir.

1987) (recognizing that allowance of “unequal treatment of pre-petition debts when necessary for

rehabilitation . . .”); In re Chateauguay Corp., 80 B.R. 279, 287 (Bankr. S.D.N.Y. 1987)


2
 This case constitutes binding Eleventh Circuit precedent. Bonner v. City of Prichard, 661 F.2d 1206, 1209 (11th Cir.
1981) (en banc).

                                                          15
              Case 20-20259-RAM           Doc 12     Filed 09/23/20       Page 16 of 34




(authorizing payment of prepetition worker’s compensation claims on grounds that the

fundamental purpose of reorganization and equity powers of bankruptcy courts “is to create a

flexible mechanism that will permit the greatest likelihood of survival of the debtor and payment

of creditors in full or at least proportionately”); see also 2 Collier on Bankruptcy, ¶ 105.04[5][a]

(15th ed. Rev. 2004).

        42.     The Debtors further submit that the withholding obligations do not constitute

property of its estate and principally represent employee earnings that governments (in the case of

taxes), Employees (in the case of voluntary withholding obligations), and judicial authorities (in

the case of involuntary withholding obligations), have designated for deduction from Employee

paychecks. The failure to transfer these withheld funds could result in hardship to certain

employees.

        43.     Further, the Debtors submit that with respect to the wage-related taxes that

constitute “trust fund” taxes, the payment of such taxes will not prejudice other creditors of the

Debtors’ estates given that the relevant taxing authorities would have a priority claim under section

507(a)(8) of the Bankruptcy Code in respect of such obligations. Moreover, the monies payable

for trust fund taxes, as well as the other funds that are held in trust for the benefit of third parties,

are not property of the Debtors’ estates.

        44.     The Debtors’ Employees are essential to its business. For this reason, and the

reasons set forth above, the request to pay Prepetition Employment Obligations and to continue

the ordinary course personnel policies, programs and procedures that were in effect prior to the

Petition Date is justified under the foregoing authorities, as well as section 105(a) of the

Bankruptcy Code.




                                                    16
             Case 20-20259-RAM          Doc 12     Filed 09/23/20     Page 17 of 34




       I.      Reservation of Debtors’ Rights

       45.     Nothing contained herein is intended or should be construed as an admission as to

the validity of any claim against the Debtors, a waiver of the Debtors’ rights to dispute any claim,

or an approval or assumption of any agreement, contract, or lease under Section 365 of the

Bankruptcy Code. Likewise, if this Court grants the relief sought herein, any payment made

pursuant to the Court’s order is not intended and should not be construed as an admission as to the

validity of any claim or a waiver of the Debtors’ rights to subsequently dispute such claim.

       WHEREFORE, the Debtors respectfully requests that this Court enter an Order (in the

form attached hereto as Exhibit B authorizing the Debtors to pay the Prepetition Employment

Obligations and granting such further relief this Court deems just and proper.

       Dated: September 23, 2020.

                                                       s/ Michael S. Budwick
                                                      Michael S. Budwick, Esquire
                                                      Florida Bar No. 938777
                                                      mbudwick@melandbudwick.com
                                                      Joshua W. Dobin, Esquire
                                                      Florida Bar No. 93696
                                                      jdobin@melandbudwick.com
                                                      James C. Moon, Esquire
                                                      Florida Bar No. 938211
                                                      jmoon@melandbudwick.com
                                                      MELAND BUDWICK, P.A.
                                                      3200 Southeast Financial Center
                                                      200 South Biscayne Boulevard
                                                      Miami, Florida 33131
                                                      Telephone: (305) 358-6363
                                                      Telecopy: (305) 358-1221

                                                      Proposed Attorneys for Debtors




                                                 17
            Case 20-20259-RAM      Doc 12     Filed 09/23/20   Page 18 of 34




EE File #   Total Hours    Gross Pay    EE Withholdings ER Contributions
 120235            28.06      $280.55            $45.23           $23.34
 997616            94.48      $944.81           $177.85           $70.72
 680107          100.97     $1,110.62           $215.29           $85.45
 100235            77.80    $1,281.36           $155.47           $81.43
 120210            18.86      $282.96            $37.09           $24.33
 120221            35.97      $521.61            $54.15           $44.85
 680027            38.71      $512.94            $86.86           $44.10
 112316            33.46      $434.97            $47.97           $37.40
 120052            52.04      $702.60            $85.07           $60.41
 656951            32.47      $428.99            $54.87           $30.67
 680702            63.84      $840.08           $126.17           $60.06
 120219            28.86      $360.72            $42.67           $31.02
 120043            35.05      $420.64            $46.95           $36.17
 120157            16.60      $199.15            $31.10           $17.12
 695361            35.99      $431.94            $56.96           $37.14
 114087            59.52      $714.29            $67.93           $51.07
 120091            78.48    $1,334.24           $170.92          $102.48
 120165            75.79    $1,250.50           $181.69          $107.52
 120277            35.18      $527.72            $56.23           $45.37
 997561            76.93    $1,057.83           $165.49           $75.37
 998536            73.40    $1,137.73           $160.99           $81.34
 120007            74.32    $1,059.09            $90.86           $73.99
 998165            80.00    $1,923.08           $283.94          $136.94
 100237            80.00    $1,663.62           $139.62           $83.10
 998117            80.00    $1,600.00           $286.29          $122.40
 120136            80.00    $1,730.77           $292.14          $147.01
 100244            80.00    $2,230.77           $325.44          $159.32
 965911            32.00      $640.07            $63.86           $45.76
 998497            71.90    $1,797.60           $298.56          $134.43
 120196            75.10    $1,858.81           $303.17          $207.11
 966175            95.25    $1,952.65           $392.51          $146.68
 658238            57.97      $889.88           $152.39           $63.62
 120110            79.16    $1,424.85           $214.93          $129.26
 680346            81.66    $1,393.16           $244.21          $100.79
 678910             0.00        $0.00            $18.09            $0.00
 112880            43.72      $710.45           $104.25           $50.84
 680280            36.78      $525.90            $57.15           $37.60
 997697            41.22      $577.03            $82.12           $41.25
 120275            27.14      $458.58            $50.87           $49.93
 966568            64.70    $1,035.25           $158.58           $74.02
 657907            61.03      $869.72           $148.77           $62.18
 120270            58.09      $885.88           $116.61           $96.52
 112026            41.94      $597.70           $100.04           $42.73
 658077            47.75      $659.01           $111.02           $71.75
 679751            53.17      $731.06           $123.93           $52.27
 658382            40.39      $545.30            $93.43           $38.99
 998469            62.03    $1,023.46           $141.22           $80.76
 120156            41.85      $707.23            $88.03           $77.65
 997991            70.20      $965.29           $150.93           $69.23
 679286            18.84      $260.97            $36.75           $28.41




                                                                               EXHIBIT A
            Case 20-20259-RAM      Doc 12     Filed 09/23/20   Page 19 of 34




EE File #   Total Hours    Gross Pay    EE Withholdings ER Contributions
 965938            36.45      $492.14            $68.15           $35.20
 966436            30.52      $475.75            $63.64           $51.80
 695379            37.25      $558.70            $77.03           $39.96
 965864            25.79      $386.81            $49.29           $42.11
 966245            49.80      $746.97           $110.36           $53.43
 681022            29.76      $446.35            $60.57           $48.60
 998322            21.50      $322.44            $41.15           $35.11
 120122            13.11      $170.40            $30.27           $18.55
 998101            13.19      $171.51            $30.35           $18.67
 120166            18.70      $317.96            $40.82           $34.62
 998387            39.89      $671.74            $81.21           $70.94
 998413             4.26       $71.71            $23.22            $7.81
 120002            26.18      $418.93            $72.58           $45.61
 120080            60.21      $782.72            $99.51           $85.22
 120203            24.21      $314.78            $40.60           $34.27
 120237            32.82      $426.62            $48.61           $46.47
 120239            38.23      $516.12            $55.52           $56.19
 120126            57.35      $774.25            $98.51           $84.56
 695623            50.92      $661.98           $114.65           $47.38
 120072            39.66      $495.81            $53.54           $53.98
 120079            43.93      $680.98            $82.73           $74.14
 965841            30.70      $460.47            $51.02           $32.92
 998099            18.80      $282.00            $38.25           $20.16
 695274            26.02      $390.34            $66.41           $27.91
 966433            22.98      $344.75            $59.06           $24.65
 695387            43.83      $569.75            $81.41           $62.36
 681001            69.79      $907.21           $139.71           $64.86
 997772             7.85      $102.10            $25.40           $11.12
 997487            34.86      $453.19            $78.23           $49.34
 966282            43.31      $649.70            $64.54           $54.66
 120151            15.59      $233.85            $34.81           $25.46
 997484            40.96      $624.63            $89.98           $68.01
 680220            16.99      $268.13            $37.27           $29.19
 120146            20.15      $266.96            $37.17           $29.07
 120145            35.64      $472.25            $51.86           $51.42
 100255            70.03    $2,020.41           $144.65          $126.56
 680021            85.10    $2,574.19           $213.33          $148.17
 111377            65.62    $1,414.83           $246.68          $101.24
 679779            85.34    $1,760.63           $175.08           $89.40
 100124            66.58    $1,391.43           $202.81           $99.58
 997525            92.69    $2,062.44           $342.58          $153.22
 657817            79.35    $2,017.90           $366.59          $144.27
 678784            79.33    $1,624.67           $244.91          $116.37
 112138            72.32    $2,202.91           $302.94          $140.93
 657141            85.41    $1,837.97           $244.54          $116.59
 997514            39.64      $673.94            $74.39           $38.99
 100268            57.16      $943.13           $141.51           $65.98
 678526            58.85      $941.60           $121.17           $66.87
 658146            30.97      $495.45            $37.63           $29.76
 997696            70.96    $1,085.72           $134.26           $62.74
            Case 20-20259-RAM      Doc 12     Filed 09/23/20   Page 20 of 34




EE File #   Total Hours    Gross Pay    EE Withholdings ER Contributions
 120223            66.61    $1,248.89           $185.10          $137.45
 658377            80.87    $1,164.54           $195.92           $81.05
 680389            31.88      $463.79            $37.69           $29.84
 120197            82.41    $2,473.02           $484.49          $211.17
 966516            39.89      $642.22           $118.60           $50.50
 997723            80.30    $1,292.89           $240.97           $92.44
 678937            45.97      $620.56            $97.56           $50.75
 997644            25.58      $338.98            $52.91           $27.72
 120253            46.07      $610.48            $81.68           $53.35
 965912            22.06      $286.82            $61.37           $25.06
 120087            20.04      $257.53            $47.08           $22.50
 120095            32.04      $411.66            $58.10           $35.97
 120086            26.79      $344.29            $53.28           $30.08
 998472            24.15      $289.80            $49.39           $25.32
 120228            66.68    $1,000.24           $147.53           $87.40
 965941            32.11      $457.58            $61.39           $37.42
 965800            80.00    $2,192.31           $216.75          $146.02
 997671            20.29      $263.73           $146.56           $23.54
 680507            43.93      $560.16           $163.19           $53.14
 658277            85.57    $1,197.95           $188.50          $104.33
 657794            80.00    $1,875.93           $257.18          $103.54
 120171            23.53      $388.23            $53.11           $36.47
 120218            22.65      $339.78            $49.65           $31.91
 998321            25.53      $382.95            $74.80           $35.97
 998120            12.79      $191.80            $43.28           $18.01
 680769             4.84       $72.55            $31.45            $6.81
 998136            63.41    $1,077.94           $199.08           $77.07
 998307            80.00    $1,980.77           $263.77          $146.65
 112282            77.92    $1,051.88           $163.33           $75.20
 120226            74.44    $1,116.60           $140.23           $90.58
 997997            77.04    $1,117.08           $140.31           $79.87
 679257            81.94    $1,196.33           $183.52           $83.32
 965959            37.79      $566.89            $78.97           $40.53
 657592            41.54      $467.71            $44.25           $33.44
 998561            37.20      $409.24            $29.26           $33.20
 998343            36.28      $362.84            $45.23           $29.43
 657723            38.27      $466.18            $33.33           $37.82
 695679            39.58      $415.58            $37.41           $33.71
 120010            48.19      $506.02            $36.18           $41.05
 658446            41.28      $461.93            $43.32           $34.22
 680966            36.87      $377.94            $46.31           $28.22
  1032             34.25      $376.76            $26.94           $30.56
 120129            53.45      $561.19            $44.88           $45.52
 681006            52.03      $520.34            $54.69           $37.20
 120062            59.20      $769.64            $79.27           $62.43
 120216            63.53      $825.84            $88.53           $66.99
 997678            56.83      $625.10            $44.69           $44.69
 998490            44.04      $484.45            $34.65           $39.30
 997726            41.25      $453.73            $60.23           $32.44
 998455            59.16      $650.76            $59.66           $46.53
            Case 20-20259-RAM      Doc 12     Filed 09/23/20   Page 21 of 34




EE File #   Total Hours    Gross Pay    EE Withholdings ER Contributions
 120222            67.82      $745.98            $75.36           $60.52
 965950            86.09    $1,041.72           $141.65           $74.48
 997641            64.99      $714.91            $86.78           $51.11
 998016             4.57       $45.69             $3.26            $3.71
 998407            49.61      $483.65            $34.58           $37.62
 120212            50.15      $526.58            $37.64           $42.72
 998098            20.01      $195.09            $17.57           $15.83
 680837            34.28      $380.54            $46.74           $30.87
 997994            25.02      $275.18            $19.67           $22.32
 120269            16.81      $151.29            $10.82           $12.27
 695754            26.77      $240.94            $24.23           $19.55
 997612            22.57      $197.46            $17.95           $16.02
 695639            17.15      $154.37            $11.04           $12.52
 998122            10.94       $95.68             $6.84            $7.76
 695704            40.99      $368.93            $46.24           $29.93
 120281            22.51      $247.64            $17.71           $20.09
 998096            39.39      $433.25            $56.85           $31.89
 120206            25.96      $233.62            $16.70           $18.95
 120211            33.81      $304.31            $21.75           $24.69
 120046            30.11      $286.04            $20.45           $23.20
 998566            35.22      $334.63            $23.92           $27.15
 120200            10.49      $102.24             $7.31            $8.29
 998487            21.62      $205.43            $14.69           $16.67
 120258            14.97      $134.72             $9.62           $10.93
 120256            31.08      $279.75            $20.00           $22.69
 998092            45.40      $408.60            $52.77           $33.15
 120034            22.95      $200.83            $14.35           $16.29
 998530            15.89      $139.03             $9.95           $11.28
 120241            27.08      $243.74            $17.43           $19.77
 120063            13.20      $118.83             $8.50            $9.64
 120259            67.05      $804.55            $85.03           $65.27
 656593            63.79      $909.06           $139.78           $64.99
 695276            75.49      $943.61           $147.08           $67.46
 695686            67.22      $887.27            $76.65           $48.17
 966569            66.99      $770.42           $112.89           $55.08
 966371            81.06      $972.76           $120.26           $66.03
 998121            55.83      $614.16            $87.66           $43.91
 120004            63.65      $795.68            $83.55           $64.55
 100202            80.00    $1,971.16           $310.89          $139.46
 695399            80.00    $1,826.92           $116.61           $80.71
 680086            80.00    $1,690.37           $243.89          $121.77
 120061            80.00    $1,730.77           $275.28          $132.40
 680804            80.00    $1,549.30           $103.73          $103.73
 998294            80.00    $2,115.39           $396.76          $161.83
 998292            80.00    $1,461.54           $153.57          $100.73
 678865            80.00    $1,483.47           $266.36          $113.49
 997709            80.00    $1,520.00           $226.56          $116.28
 679482            80.00    $1,449.76            $77.47           $77.47
 998003            80.00    $1,384.62           $246.95          $105.92
 680504            80.00    $1,634.62           $249.00          $109.78
            Case 20-20259-RAM      Doc 12     Filed 09/23/20   Page 22 of 34




EE File #   Total Hours    Gross Pay    EE Withholdings ER Contributions
 997836            80.00    $1,653.85           $299.85          $126.52
 100033            80.00    $2,471.54           $403.68          $189.07
 680967            80.00    $2,326.77           $375.92          $178.00
 998547            38.51      $404.35            $28.91           $32.80
 998310            34.29      $351.51            $43.38           $28.51
 998458            30.35      $333.80            $39.18           $25.86
 120090            34.46      $379.11            $42.41           $29.37
 120033            23.94      $233.38            $31.99           $18.08
 120282            15.33      $138.00            $25.18           $10.69
 966254            59.40      $742.45            $68.39           $53.08
 112677            80.00    $1,845.74           $265.63          $131.28
 120265            36.80      $386.37            $51.63           $32.86
 120233            45.56      $467.00            $57.39           $39.71
 998434            84.49      $971.60           $137.97           $81.69
 658452            90.96    $1,384.62           $251.10          $117.68
 120008            81.07    $1,491.76           $241.65          $115.15
 679145            39.79      $447.67           $103.55           $37.13
 695769            15.28      $168.08            $58.48           $13.94
 997622            55.20      $828.02           $149.37           $68.68
 695777            38.79      $591.51           $112.41           $49.06
 679665            22.92      $229.19            $68.33           $19.01
 966369            43.99      $615.83           $123.92           $51.08
 120015            37.41      $523.70            $84.69           $43.44
 679338            77.65    $1,087.10           $215.63           $81.97
 965968            39.48      $651.47           $122.31           $50.38
 680391            80.00    $1,631.00           $333.54          $124.77
 695774            80.00    $1,730.77           $271.85          $122.95
 112719            80.00    $2,373.47           $555.66          $181.57
 657619            65.62      $689.04           $120.87           $65.04
 998285             4.28       $42.80            $25.63            $4.44
 117397            82.76    $1,010.55           $158.25           $64.37
 111342            80.00    $1,730.77           $154.97          $132.40
 695783            13.90      $201.54            $81.28           $28.13
 998108            90.78    $1,316.29           $256.26          $157.03
 966179            63.15      $899.91           $215.12          $109.29
 120128            46.02      $655.79           $143.25           $74.81
 111872             6.42       $81.86            $61.07            $9.34
 120194            49.76      $597.06           $118.12           $76.48
 120116            64.33    $1,136.68           $212.41          $137.92
 966165            80.00    $3,576.93           $868.10          $277.01
 998500            80.00    $1,980.77           $353.46          $141.35
 966416            74.10    $1,370.80           $128.68           $98.01
 695751            22.58      $293.50            $45.83           $35.80
 966209            29.74      $386.56            $73.99           $27.64
 998327            37.51      $468.93            $87.57           $54.56
 695350            54.35      $774.42           $118.61           $55.37
 998391            16.46      $213.94            $45.51           $26.09
 114114            16.36      $208.10            $43.77           $25.38
 998097            30.56      $374.35            $71.98           $45.66
 120133            31.06      $465.93            $58.14           $56.83
            Case 20-20259-RAM      Doc 12     Filed 09/23/20   Page 23 of 34




EE File #   Total Hours    Gross Pay    EE Withholdings ER Contributions
 966187            16.75      $251.18            $42.80           $30.63
 120094             9.14      $109.65            $32.68           $13.37
 997488            17.27      $189.97            $41.55           $23.17
 120102            17.18      $197.62            $38.98           $24.10
 120193            14.25      $163.90            $36.55           $15.39
 966379            33.22      $465.13            $70.41           $56.73
 120240            27.76      $367.76            $51.14           $44.85
 120242            16.57      $219.61            $40.53           $26.78
 120189            19.85      $218.33            $40.44           $26.63
 998174             9.10      $100.05            $32.00           $12.20
 120246            11.88      $130.65            $34.18           $15.93
 965799            14.12      $187.14            $40.38           $22.82
 120227             7.08       $93.86            $31.55           $11.45
 679095             7.93       $87.22            $31.07           $10.64
 998480            26.59      $319.07            $47.65           $38.92
 695413            68.28      $904.67           $109.40           $58.78
 998359            70.35    $1,301.52           $117.90           $93.05
 695775            64.48      $886.58           $158.54           $63.39
 998499            61.20    $1,025.17           $109.81           $73.29
 966553            80.00    $1,750.00           $295.96          $118.61
 965878            80.00    $1,807.70           $209.40          $137.91
 100707            80.00    $2,132.31           $339.80          $147.85
 695415            80.00    $1,442.31           $188.82          $107.74
 966230            80.00    $1,520.00           $201.63           $96.90
 998400            49.47      $556.49            $96.53           $40.31
 997938            65.68      $722.44           $107.37           $52.27
 998170            13.72      $144.03            $29.66           $11.24
 966557             9.98      $104.82            $26.84            $8.18
 997728            21.31      $213.14            $39.89           $16.63
 965980            80.00    $1,423.08           $203.17           $99.46
 965840            65.97    $1,187.38           $172.88           $79.24
 120161            61.10      $870.63           $121.28           $68.76
 998366            50.20      $577.35           $106.24           $42.36
 120215            22.07      $242.82            $42.72           $19.18
 120028            10.38      $108.98            $33.14            $8.61
 966203             8.51       $85.07            $31.44            $6.72
 966529            80.00    $1,923.08           $322.53          $148.37
 120229            45.82      $503.99            $46.12           $42.59
 120029            36.90      $405.95            $39.11           $34.30
 120188            40.76      $448.32            $42.15           $37.89
 120238            39.98      $419.74            $40.10           $35.47
 120207            27.37      $261.39            $28.78           $22.09
 998447             6.99       $67.77            $14.93            $5.73
 112303            77.64    $1,008.53           $152.67           $66.09
 679146            57.78      $837.23           $105.42           $54.82
 100380            80.00    $1,667.81           $135.76          $102.98
 112416            80.00    $1,760.66           $237.96          $117.24
 998367            82.28      $905.11           $153.80           $67.59
 997785            55.28      $608.04           $119.09           $45.40
 997693            41.24      $422.69            $86.08           $31.56
            Case 20-20259-RAM      Doc 12     Filed 09/23/20   Page 24 of 34




EE File #   Total Hours    Gross Pay    EE Withholdings ER Contributions
 680228            84.73    $1,016.80           $105.25           $75.93
 965881            80.00    $1,846.16           $295.49          $131.19
 679441            78.14    $1,415.15           $212.82          $123.60
 657202            87.39    $1,354.50           $197.79          $134.28
 679750            68.85      $843.47           $163.12           $82.77
 997739            71.73      $878.73           $153.52           $86.23
 680376            74.02      $888.27           $175.11           $92.15
 997495            80.90      $970.83           $190.27           $98.71
 120085            60.12      $766.57           $115.89           $79.52
 679303            40.39      $568.32            $77.76           $58.96
 679301            26.99      $347.84            $62.00           $36.08
 120276            41.13      $473.00            $70.95           $49.07
 120164            52.11      $599.25            $88.28           $62.17
 120279            38.20      $439.29            $68.53           $45.57
 120204            67.81      $779.77           $118.07           $80.89
 120232            65.97      $758.60           $114.58           $78.70
 996588            44.33      $487.63           $102.95           $50.59
 997699            56.40      $620.40           $125.93           $64.36
 120127            52.93      $635.19            $94.21           $65.89
 120103            38.94      $457.51            $69.84           $47.46
 120114            40.07      $440.79            $68.66           $45.73
 120076            41.40      $455.38            $69.68           $47.24
 120154            38.15      $419.60            $67.12           $43.53
 120108            24.48      $269.30            $56.38           $27.94
 998563            51.72      $581.89            $85.42           $60.37
 998560            60.73      $683.25           $102.14           $70.88
 998494            68.55      $959.77           $148.55           $94.18
 657597            80.00    $1,705.89           $305.46          $179.12
 678527            80.00    $1,752.89           $348.03          $184.05
 679309            80.00    $1,961.54           $342.01          $188.97
 679307            80.00    $2,692.31           $277.46          $160.02
 998538            83.13    $1,330.05           $179.68          $113.85
 120274            81.11    $1,297.70           $142.25          $118.25
 998539            93.51    $1,496.12           $279.55          $138.29
 656980            84.69    $1,355.05           $197.78          $115.88
 120018            54.28      $637.80            $58.09           $58.43
 998134            21.04      $241.92            $25.28           $22.04
 966377            49.31      $542.85            $73.48           $46.71
 680341            84.87      $891.16           $135.08           $76.99
 680111            73.84      $751.70           $114.68           $69.37
 998287            23.56      $235.61            $16.84           $21.47
 966373            20.54      $205.44            $14.68           $18.72
 998139            21.51      $215.07            $15.37           $19.60
 120051            74.44      $744.40            $75.10           $67.83
 966276            15.91      $159.11            $11.37           $14.50
 120168            76.73      $767.30            $80.79           $70.98
 120192            69.28      $692.83            $69.30           $64.63
 657423            85.80    $1,029.64            $73.71           $88.15
 997604            79.62    $1,035.04           $160.30           $88.51
 997486             0.00        $0.00             $0.00            $0.00
            Case 20-20259-RAM      Doc 12     Filed 09/23/20   Page 25 of 34




EE File #   Total Hours    Gross Pay    EE Withholdings ER Contributions
 966300            66.32      $842.91           $109.81           $76.03
 101144            80.00    $1,736.54           $278.84          $152.11
 657913            80.00    $1,910.16           $342.03          $168.06
 998360            80.00    $1,730.77           $319.11          $158.37
 111591            80.00    $2,432.80           $454.11          $179.39
 112793            80.00    $1,716.31           $260.96          $157.04
 657076            80.00    $1,538.47             $1.62            $2.06
 120285            80.00    $1,538.47             $1.59            $2.03
 966132            72.61    $1,361.44           $245.11           $89.46
 100158            73.11    $1,608.49           $267.03           $95.62
 656635            81.27    $1,584.70           $307.12          $113.30
 120273            53.04      $795.60           $130.10           $79.19
 679463            30.71      $437.60            $77.85           $43.56
 678681            37.61      $620.57           $132.61           $61.77
 966402            60.51      $998.39           $200.30           $99.37
 680372            34.69      $582.09            $94.35           $54.67
 680778            42.89      $697.32           $146.35           $69.40
 997737            69.69    $1,177.75           $148.17          $112.17
 679581            45.43      $567.90           $123.51           $56.52
 120261            78.48    $1,000.68           $165.50           $99.60
 966452            45.43      $613.33           $131.31           $61.05
 966119            46.41      $626.48           $133.67           $58.84
 658346            73.31    $1,209.54           $243.55           $95.03
 120150            25.13      $326.75            $69.93           $32.52
 657704            34.43      $447.62           $104.10           $44.55
 695414            49.58      $644.59           $105.20           $64.16
 680974            18.92      $285.66            $66.98           $28.43
 998525            10.29      $154.40            $57.60           $15.37
 998066            25.51      $382.63            $95.06           $38.08
 966501            23.74      $356.15            $72.82           $35.45
 680047            36.34      $555.96            $90.06           $55.34
 681010            44.69      $676.22           $142.59           $67.31
 680867            37.52      $567.00           $123.35           $56.44
 997755            14.49      $217.32            $67.79           $21.63
 998380            44.37      $665.59            $94.15           $66.25
 120224            24.08      $284.09            $66.87           $28.28
 120065            23.98      $281.75            $66.70           $28.04
 998492            14.54      $174.50            $59.04           $17.37
 120173            50.78      $863.30           $141.27           $85.93
 120177            69.15    $1,037.31           $172.24          $103.25
 120182            57.97      $869.59           $142.31           $86.55
 965877            80.62    $1,209.37           $238.09          $120.37
 114052            85.49    $1,320.01           $257.91          $123.98
 657313            78.07    $1,327.14           $243.82           $94.88
 965910            73.46      $973.29           $131.73           $71.81
 120191            65.46      $981.94           $162.07           $97.74
 997687            71.60    $1,020.36           $165.30           $92.82
 120175            91.59    $1,694.45           $303.09          $174.17
 111175            80.00    $1,730.77           $313.14          $124.53
 680225            80.00    $2,250.00           $367.30          $154.31
            Case 20-20259-RAM      Doc 12     Filed 09/23/20   Page 26 of 34




EE File #   Total Hours    Gross Pay    EE Withholdings ER Contributions
 112800            80.00    $4,500.00           $909.99          $344.25
 679283            76.42    $2,207.36           $393.56          $151.50
 679678            80.00    $2,286.58           $401.18          $174.92
 678710            80.00    $2,283.77           $232.93          $174.45
 695643            80.00    $1,581.54           $231.52          $107.93
 657139            80.00    $1,538.85           $316.43          $117.72
 997982            80.00    $2,153.85           $410.82          $153.44
 679556            80.00    $2,250.00           $483.22          $172.13
 997656            80.00    $2,923.08           $623.06          $219.25
 997952            55.31      $594.56            $58.82           $56.96
 998022            57.77      $606.58            $85.23           $54.71
 998181            36.27      $380.87            $64.53           $36.48
 120234            43.44      $445.28            $48.15           $42.66
 120247            37.28      $382.11            $43.64           $36.60
 998112             3.67       $34.87            $18.81            $3.34
 120035             4.65       $45.38            $19.56            $4.35
 695303            42.50      $413.95            $69.98           $39.65
 120248            40.39      $383.73            $43.76           $36.76
 997752            80.00    $1,461.54           $227.95          $107.63
 680158            80.00    $1,368.00           $251.79          $104.65
 120162            73.58    $1,250.93           $213.04          $116.38
 120093            78.93    $1,341.88           $201.90          $110.74
 998284            64.77      $615.29           $363.34          $131.11
 966431            52.46      $511.51           $117.90           $47.59
 112641            61.66      $616.64           $358.07          $132.49
 120081            10.33      $103.26            $55.54            $9.61
 120109            59.86      $598.56            $99.20           $55.69
 120202            11.29      $112.89            $56.22           $10.50
 120244            26.44      $231.35            $64.68           $21.52
 120163            40.29      $402.86            $76.96           $37.48
 120082            17.47      $174.73            $60.65           $16.26
 120142            76.36      $992.62           $119.12           $92.35
 965978            68.94      $689.40           $367.62          $137.45
 695621            71.48      $821.97           $132.98           $71.87
 120089            76.51      $841.56           $139.29           $78.30
 100055            80.00    $2,266.81           $371.42          $168.61
 695618            80.00    $1,673.07           $260.39          $110.99
 120092            88.69    $1,576.93           $229.53          $152.47
 120120            80.00    $1,846.15           $281.26          $172.71
 998495            87.99    $1,231.81           $134.25           $89.27
 120252            87.24    $1,570.27           $227.08          $126.27
 120099            57.84      $607.36            $52.49           $48.25
 120283            11.72      $123.02             $8.80            $9.77
 120264            53.51      $561.86            $44.98           $44.63
 997702            35.89      $376.82            $46.13           $29.93
 120263            47.34      $497.04            $35.54           $39.48
 120220            74.29      $965.77           $112.53           $76.72
 111308            41.08    $1,269.13           $161.71           $97.09
 679460            70.26      $913.33           $128.46           $61.39
 120245            34.27      $359.86            $25.74           $33.16
            Case 20-20259-RAM      Doc 12     Filed 09/23/20   Page 27 of 34




EE File #   Total Hours    Gross Pay    EE Withholdings ER Contributions
 120159            33.97      $356.71            $25.50           $32.87
 120198            40.31      $413.15            $29.53           $38.07
 678889            30.61      $324.49            $23.20           $29.90
 997657            22.20      $233.13            $22.97           $18.91
 695341            63.10      $630.98            $87.91           $57.28
 658188            37.21      $382.94            $47.12           $35.29
 997643            64.01      $672.08            $95.26           $58.59
 998298            18.03      $159.92            $11.75           $14.74
 997611            21.87      $191.59            $16.99           $17.65
 998131            33.74      $295.20            $21.10           $27.20
 120230            34.43      $327.11            $23.39           $30.14
 998393            16.62      $149.55            $10.70           $13.78
 120077            16.54      $140.61            $10.06           $12.96
 997990             5.24       $48.50             $3.46            $4.47
 120047            40.49      $364.40            $26.05           $33.58
 998474            48.85      $464.03            $33.18           $42.76
 966160            66.63      $599.66            $84.98           $55.26
 658383            62.76      $793.86            $97.25           $56.76
 998166            68.38      $854.80            $69.28           $61.11
 695314            67.34      $740.69           $110.88           $64.10
 657537            77.56      $947.84           $134.98           $63.99
 657664            43.63      $538.89            $66.29           $35.94
 120134            86.30    $1,208.14           $158.50          $112.07
 657155            80.00    $1,368.00           $199.12           $89.86
 656709            80.00    $1,493.24           $220.15          $112.34
 658479            80.00    $1,809.44           $256.91          $138.42
 657669            80.00    $1,442.31           $202.28           $96.26
 657201            80.00    $1,573.89           $233.92          $103.79
 965916            80.00    $1,923.08           $248.24          $147.12
 112302            80.00    $1,634.62           $243.05          $115.19
 679230            32.54      $344.91            $68.00           $28.21
 120262            36.32      $381.32            $54.26           $31.18
 120042             4.57       $42.26            $30.02            $3.46
 120167            19.30      $171.22            $39.24           $14.00
 679209            74.89      $917.39           $124.35           $59.03
 657601            80.00    $1,745.81           $292.63          $131.44
 695411            25.72      $257.23            $42.10           $20.07
 997610            83.20      $790.43           $131.72           $61.68
 120112            26.99      $236.12            $32.12           $18.43
 678744            80.00    $1,384.62           $144.45           $99.14
 112064            80.00    $1,737.40            $28.53           $13.29
 120019            36.55      $365.51            $50.46           $28.59
 120111            26.02      $234.20            $41.08           $18.32
 695644            70.10      $788.58           $140.47           $57.26
 111147            80.00    $2,005.89           $351.53          $139.05
 658519            96.61    $1,666.53           $222.93          $114.61
 997692            81.23      $974.81           $158.43           $89.21
 656580            80.00    $2,303.31           $424.67          $164.87
 100000          100.00     $1,325.00           $101.36          $109.31
 100001                     $7,342.26           $561.68          $605.74
            Case 20-20259-RAM      Doc 12     Filed 09/23/20   Page 28 of 34




EE File #   Total Hours    Gross Pay    EE Withholdings ER Contributions
 100002          160.00     $3,527.31           $269.84          $291.00

              25,909.44   $428,708.55        $64,437.77        $34,462.80
                Case 20-20259-RAM        Doc 12    Filed 09/23/20   Page 29 of 34


EE File # Total Hours     Gross Pay    EE Withholdings   ER Contributions
   256             0.00    $4,807.69           $371.32          $1,194.08
   257             0.00    $3,000.00           $229.50            $622.66
   255             0.00    $2,884.62           $220.67            $588.46
   165             0.00    $2,692.31           $194.63            $397.05
   251             0.00    $2,692.31           $196.66            $495.39
   118             0.00    $1,791.47           $100.75            $205.21
   254             0.00    $1,711.54           $119.60            $242.39
   140             0.00    $1,561.54           $109.53            $236.37
   253             0.00    $1,519.23           $106.58            $204.60
   210             0.00    $1,461.54           $111.81            $293.09
   261            38.58      $578.70            $50.23             $54.45
   260            38.83      $582.45            $50.56             $55.11
   238             0.00    $3,846.16            $55.77            $716.07
    56             0.00    $4,615.39           $342.90          $1,111.58
    84             0.00    $4,489.43           $346.97            $980.76
    83             0.00    $3,801.12           $270.01            $802.27
    57             0.00    $3,353.62           $260.08            $416.85
    72             0.00    $3,315.16           $211.72            $406.22
   150             0.00    $2,787.35           $203.05            $592.91
   149             0.00    $2,313.08           $163.52            $419.35
   148             0.00    $2,308.24           $101.18            $214.93
   193             0.00    $2,082.28           $138.93            $286.90
   203             0.00    $2,027.12           $145.57            $299.36
   184             0.00    $1,924.24           $147.20            $359.54
   211             0.00    $1,884.62           $130.94            $246.38
   186             0.00    $1,826.93           $139.76            $347.61
   233             0.00    $1,769.24           $127.12            $268.82
   250             0.00    $1,730.77           $132.40            $275.28
   135             0.00    $5,288.47            $76.68            $343.50
   115             0.00    $6,031.74           $376.97            $832.56
   195             0.00    $2,746.16           $174.06            $469.94
   224             0.00    $7,884.63           $567.86          $1,384.60
   243             0.00    $3,846.15           $266.71            $588.79
   230             0.00    $2,115.39           $150.50            $311.60
   262            42.75    $1,068.75            $92.77             $93.25
   249            74.00    $1,406.00           $107.56            $171.76
   216            82.00    $1,461.68            $94.03             $94.03
    68             0.00    $5,510.00           $383.66          $1,284.83
   177             0.00    $4,952.89           $371.35          $1,146.68
   258             0.00    $2,423.07           $207.55            $451.60
   239             0.00    $2,346.16           $179.48            $379.64
   208             0.00    $2,342.31           $162.95            $354.41
   227             0.00    $3,076.93           $229.54            $632.13
   259             0.00    $2,884.62           $220.67            $220.66
   179             0.00    $2,769.24           $213.61            $603.39
    95             0.00    $2,307.70           $145.23            $145.24
   235            80.00    $1,200.00           $104.16            $190.82
   219             0.00    $5,192.31           $350.87            $780.52
   209             0.00    $5,000.00           $386.07          $1,214.48
    63             0.00    $4,891.85           $359.05          $1,509.09
   218             0.00    $4,847.77           $348.63          $1,174.26
   228             0.00    $4,038.46           $314.24            $953.19
   168             0.00    $3,881.97           $250.15            $622.10
 998326            0.00    $3,846.16           $285.14          $1,120.31
                Case 20-20259-RAM         Doc 12    Filed 09/23/20   Page 30 of 34


EE File # Total Hours      Gross Pay    EE Withholdings   ER Contributions
   215             0.00     $3,293.74           $245.43            $735.43
   189             0.00     $2,903.08           $181.37            $511.26

                356.16    $168,915.38        $11,625.29         $30,653.74
             Case 20-20259-RAM       Doc 12       Filed 09/23/20   Page 31 of 34




                        UNITED STATES BANKRUPTCY COURT
                         SOUTHERN DISTRICT OF FLORIDA
                                 MIAMI DIVISION
                                www.flsb.uscourts.gov
In re:
                                                    Chapter 11

IT’SUGAR FL I LLC,                                  Case No. 20-20259-RAM
IT’SUGAR LLC,                                       Case No. 20-20261-RAM
IT’SUGAR ATLANTIC CITY LLC,                         Case No. 20-20263-RAM
IT’SUGAR FLGC LLC,                                  Case No. 20-20264-RAM
                                                    (Joint Administration pending)
            Debtors.
_______________________________/

 ORDER GRANTING DEBTORS’ EMERGENCY MOTION FOR AUTHORIZATION
TO (I) PAY CERTAIN PREPETITION EMPLOYEE OBLIGATIONS AND MAINTAIN
AND CONTINUE EMPLOYEE BENEFITS AND PROGRAMS; AND (II) FOR BANKS
 AND OTHER FINANCIAL INSTITUTIONS TO HONOR AND PROCESS CHECKS
        AND TO HONOR TRANSFERS RELATED TO SUCH OBLIGATIONS

         THIS MATTER came before the Court on _________________, 2020 at ___ ___.m.

upon the Debtors’ Emergency Motion for Authorization to (i) Pay Certain Prepetition Employee

Obligations and Maintain and Continue Employee Benefits and Programs; and (ii) for Banks

and Other Financial Institutions to Honor and Process Checks and to Honor Transfers Related

to Such Obligations (the “Motion”), pursuant to 11 U.S.C. § 105(a), 363(b) and 507(a)(4),


                                              1
                                                                                     EXHIBIT B
                  Case 20-20259-RAM              Doc 12        Filed 09/23/20       Page 32 of 34




Federal Rule of Bankruptcy Procedure 6003, and Local Rules 9013-1(F) and (I) and 9075-1. The

Court having reviewed the Motion and having heard the statements of counsel in support of the

relief requested in the Motion at the hearing before the Court (the “Hearing”) and the Court

finding that: (a) the Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and

1334; (b) venue is proper before this Court pursuant to 28 U.S.C. § 1408; (c) this matter is core

pursuant to 28 U.S.C. § 157(b)(2); (d) notice of the Motion and the Hearing was sufficient under

the circumstances; and (e) the Court having determined that the legal and factual bases set forth

in the Motion and at the Hearing establish just cause for the relief granted herein on an interim

basis, it is accordingly:

           ORDERED AND ADJUDGED as follows:

           1.       The Motion is GRANTED nunc pro tunc to the Petition Date, September 22,

2020.

           2.       The Debtors1 are authorized, but not directed, to pay and/or honor the Prepetition

Employment Obligations, Payroll Tax Obligations, Business Expenses, Travel Expenses,

Miscellaneous Expenses, and Employee Benefit Obligations; provided however, that payments

to Employees on account of any such unpaid wages and salaries shall not exceed the amounts

afforded priority status by section 507(a)(4) of the Bankruptcy Code.

           3.       All of the Debtors’ banks are authorized and directed to receive, process, honor

and pay any and all checks or electronic transfers drawn on the Debtors’ payroll and general

disbursement accounts related to ordinary course wages and salaries, business expenses and

other compensation, including the Prepetition Employment Obligations, including any uncashed

checks that were issued prior to the Petition Date with respect thereto, whether presented before



1
    Capitalized terms not defined herein shall have the meaning ascribed to them in the Motion.


                                                           2
             Case 20-20259-RAM          Doc 12       Filed 09/23/20   Page 33 of 34




or after the Petition Date, provided that sufficient funds are on deposit in the applicable account

to cover such payments.

       4.      The Debtors are authorized, but not directed, to continue their practices, programs

and policies in effect as of the Petition Date with respect to all Prepetition Employment

Obligations, Payroll Tax Obligations, Business Expenses, Travel Expenses, Miscellaneous

Expenses, and Employee Benefit Obligations.

       5.      Nothing herein or in the Motion, nor any payments made by the Debtors pursuant

to this Motion, shall be deemed an assumption or rejection of any Employee Benefit Plans,

employment agreement, other program or contract, or otherwise affect the Debtors’ rights under

section 365 of the Bankruptcy Code to assume or reject any executory contract between the

Debtors and any Employee.

       6.      The Debtors, their officers, employees and agents, are authorized to take or

refrain from taking such acts as are necessary and appropriate to implement and effectuate the

relief granted herein.

       7.      Entry of this Order is not intended nor should be construed as an admission as to

the validity of any claim against the Debtors, a waiver of the Debtors’ rights to dispute any

claim, or an approval or assumption of any agreement, contract, or lease under section 365 of the

Bankruptcy Code. Moreover, any payment made pursuant to this Order is not intended and

should not be construed as an admission as to the validity of any claim or a waiver of the

Debtors’ rights to subsequently dispute such claim.

                 [REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]




                                                 3
             Case 20-20259-RAM          Doc 12       Filed 09/23/20   Page 34 of 34




       8.      The Court shall retain jurisdiction to hear and determine all matters arising from

or relating to the interpretation or implementation of this Order.

                                                ###
Submitted By:
Joshua W. Dobin, Esquire
Florida Bar No. 93696
jdobin@melandbudwick.com
MELAND BUDWICK, P.A.
Counsel for Debtors
3200 Southeast Financial Center
200 South Biscayne Boulevard
Miami, Florida 33131
Telephone:    (305) 358-6363
Telefax:      (305) 358-1221

Copies Furnished To:
Joshua W. Dobin, Esquire, is directed to serve copies of this Order on all parties in interest and
to file a Certificate of Service.




                                                 4
